DYKMAN, J.
These are three appeals from orders which were made respectively on the 5th, 13th, and 21st days' of October, 1893. The first order directed the appellant to complete his purchase of certain premises under a sale in foreclosure. The second order directed the cancellation of a notice of lis pendens filed against the property. The third order denied an application to set aside the order of the 13th day of October, 1893. These appeals are entirely destitute of merit, and the orders should all be affirmed, with $10 costs and disbursements on one appeal only.